Citation Nr: 1118698	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder (claimed as a nervous condition)? 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disorder?


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were certified by the Regional Office in Roanoke, Virginia.

The Veteran was scheduled for a Board videoconference hearing for March 2011 at the VA Regional Office in Roanoke, Virginia.  The Veteran, however, failed to appear, and good cause was not provided for that failure.  Hence, a future hearing is barred.  38 C.F.R. § 20.702(d) (2010).

The issue of entitlement to service connection for a left shoulder disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The record reveals that the appellant receives Social Security Administration disability benefits for a psychiatric disorder.  (See March 1989 Social Security Administration Favorable Decision; July 1990 VA Rating Examination.  The Veteran's Social Security Administration  records have not been associated with the claims folder.  When the VA is put on notice of the existence of Social Security records which have the reasonable possibility of substantiating the Veteran's claim for benefits, as here, it must seek to obtain those records before proceeding with the appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.")

Regarding the issue of new and material evidence for a right shoulder disorder, the Board finds that the Veteran must be provided with additional information before it may make a determination on the claim.

Procedurally, the Veteran was first denied entitlement to service connection for his right shoulder disorder in a May 1975 rating decision.  In an August 1988 Board decision service connection for a right shoulder disorder because such a disorder was not demonstrated to have been incurred in-service.  The Board noted that at service separation there was no evidence of a shoulder disorder, and no right shoulder disorder was diagnosed until almost sixteen years after the Veteran's separation from service.  The August 1988 Board decision is final.   38 U.S.C.A. § 7104 (West 2002). 

The United States Court of Appeals for Veterans Claims has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran was provided notice of the general criteria necessary for reopening a previously denied claim in a February 2008 VCAA notification letter.  Regrettably, the notification letter erroneously referred to the May 1975 rating decision when it described the reasons for the prior denials when in fact the August 1988 Board decision was the last final decision on the claim.  Thus, as Veteran was misinformed as to the evidence necessary to reopen the claim, the Kent notice was inadequate.  The Veteran must be given adequate notification in accordance with the mandates of Kent, to include information pertaining to the rationale behind the Board's August 1988 denial, before the Board may make a determination on his claim to reopen.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide the Veteran with a VCAA notification letter that contains the information required by Kent for the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a right shoulder disorder.  The letter must include addressing what constitutes new and material evidence to reopen the claim based on the evidence of record at the time of the August 1988 Board decision, as well as the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought. 

The letter should describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claims that were found insufficient in the previous denial.

2.  The AMC/RO must contact Social Security Administration and request copies of all records used in determining the appellant's entitlement to disability benefits.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO must readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

4.  If any of the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


